DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-54 are pending 
Claims 1-19, 29-34, and 39-47 are withdrawn from examination as being drawn to a nonelected species. 
Claims 20-28, 35-38, and 48-54 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 and 04/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of PCT Application No. PCT/US16/58240 filed on 10/21/2016. 

Election/Restrictions
Applicant’s election of Group II, methyl laurate, and oleic acid in the reply filed on 12/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 
Claims 1-19, 29-34, and 39-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 38 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what degree the composition is devoid of ethoxylated castor oil.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 20-22 and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kisak (US 2015/0297723, as disclosed in IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28, 35-38, and 48-54 are rejected under 35 U.S.C. 103 as being obvious over Kisak (US 2015/0297723, as disclosed in IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kisak teaches a topical formulation comprising halobetasol propionate, methyl laurate, and oleic acid (claims 1, 6).  Regarding claim 21, Kisak does not recite ethoxylated castor oil in such compositions (see claims 1, 6).  Regarding claim 22, Kisak teaches the halobetasol propionate is present at about 0.01 wt% to about 20 wt % of the formulation, and 0.05 wt % (claims 7, 8).  Regarding claim 24, Kisak teaches the formulation wherein the weight ratio of the first compound to the second compound is in the range of from about 1:2 to about 2:1, 1:5 to about 5:1, or 1:9 to about 9:1 (claims 24, 26; paragraph 0045).  Regarding claims 35 and 35, Kisak teaches that the formulation can comprise di-isopropyl adipate and hexylene glycol as emulsifiers, and water (paragraphs 0058, 0059).  Regarding claim 37, Kisak teaches the topical formulation in the form of a spray (paragraph 0063).  Regarding claim 52, Kisak teaches that the formulation can further comprise isopropyl alcohol (paragraph 0059).  Regarding claim 53, Kisak teaches that the formulation can further comprise citric acid and sodium citrate, dihydrate (paragraph 0260, see Table 1A).
	Kisak does not explicitly teach the recited amounts of halobetasol propionate, the first compound, and the second compound.
Regarding the limitation wherein the halobetasol propionate ranges from about 0.25 wt% to about 2 wt% and the recited weight ratios, Kisak teaches the halobetasol propionate is present at about In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the amounts of halobetasol and the other components in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding the limitations wherein no degradation product is observed at a relative retention time of 0.76-0. 77 for the halobetasol propionate following 3 months of storage at long term conditions of 25°C + 2°C and 60% + 5% relative humidity, wherein no degradation product is observed at a relative retention time of 0.76-0. 77 for the halobetasol propionate following 6 months of storage at long term In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,642,912.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite compositions comprising halobetasol propionate.  
U.S. Patent No. 9,642,912 teaches a topical formulation comprising halobetasol propionate, methyl laurate, and oleic acid (claims 1, 6).  U.S. Patent No. 9,642,912 does not recite ethoxylated castor oil in such compositions (see claims 1, 6).  U.S. Patent No. 9,642,912 teaches the halobetasol propionate is present at about 0.01 wt% to about 20 wt % of the formulation, and 0.05 wt % (claims 7, 8).  U.S. Patent No. 9,642,912 teaches the formulation wherein the weight ratio of the first compound to the 
U.S. Patent No. 9,642,912 does not explicitly teach the recited component amounts.
It would have been obvious to one of ordinary skill in the art to formulate a composition comprising halobetasol propionate in the recited amounts and ratios since even though the range for the component amounts and ratios as taught by U.S. Patent No. 9,642,912 is not the same as the claimed component amounts and ratios, U.S. Patent No. 9,642,912 does teach an overlapping range of component amounts and ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations and ratios is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the amounts of halobetasol and the other components in order to increase the efficacy of the composition.


Conclusion
Claims 20-28, 35-38, and 48-54 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629